*618
ORDER

PER CURIAM.
Appellant Danny Carter (Carter) appeals from the trial court’s judgment after a jury convicted him of receiving stolen property. Carter contends that the trial court erred in denying his motion for judgment of acquittal because the record contains insufficient evidence upon which a reasonable trier of fact could have found him guilty beyond a reasonable doubt. Specifically, Carter claims the record contains insufficient evidence that the stolen items he received had a combined fair market value of $500 or more.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of prejudicial error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).